DETAILED ACTION
This action is in response to communication filed March 16th, 2022.
Claims 1-18 are currently pending.  
The present application is a continuation of application no. 17/088,693, filed on November 4th, 2020, which matured into patent no. 11,310,299, which is a continuation of application no. 16/245,354, filed on January 11th, 2019, which matured into patent no. 10,862,937, which is a continuation of application no. 14/823,449, filed on August 11th, 2015, which matured into patent no. 10,244,025, which claims priority to provisional application no. 62/036,446, filed on August 12th, 2014.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 11,310,299, 10,862,937, and 10,244,025.

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art at the time of the effective filing date to receive content data from multiple different VPN servers using multiple different exit IP addresses. 

Instant Application
11,310,299
10,862,937
10,244,025
Claims 1, 7, and 13
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 2, 8, and 14
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 3, 9, and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 4, 10, and 16
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 5, 11, and 17
Claims 3, 10, and 17
Claims 3, 10, and 17
Claims 3, 10, and 17
Claims 6, 12, and 18
Claims 3, 10, and 17
Claims 3, 10, and 17
Claims 3, 10, and 17



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow (U.S. Patent Application Publication no. 2013/0254314).

With respect to claims 1, 7, and 13, Chow discloses a computer-implemented method, apparatus, and non-transitory computer readable medium for remotely controlling content distribution to a plurality of displays in a network (paragraph [0042], lines 9-14, multi-media display 105), each of the plurality of displays associated with a respective transceiver device (paragraph [0042], lines 3-8, UCRs 107), the computer-implemented method comprising: 
maintaining one or more channel configurations (paragraph [0112], lines 1-10, playback schedule), each identified by a channel identifier and each comprising at least one uniform resource locator (URL) (paragraph [0115], lines 1-14); 
for each of the respective transceiver devices (paragraph [0096], lines 1-10), maintaining a transceiver device configuration comprising a reference to at least one of the channel identifiers identifying a respective one or more channel configurations (paragraph [0102], lines 1-15, Content and Access Agent module 1032); and 
directing each of the plurality of transceiver devices to access the at least one URL of the respective channel configuration identified by the channel identifier associated with the respective transceiver device in the respective transceiver device configuration (paragraph [0115], lines 1-14), thereby causing display of content accessed via the at least one URL via a respective display (paragraph [0112], lines 1-10).

With respect to claims 2, 8, and 14, Chow discloses the computer-implemented method of claims 1, 7, and 13, further comprising: 
providing a user interface that displays the one or more channel configurations and the transceiver devices configurations (paragraph [0066], lines 1-10; paragraph [0086]); 
enabling via the user interface, user modification of the one or more channel configurations by enabling modification of the at least one URL of one or more of the channel configurations (paragraph [0086]); and 
enabling via the user interface, user modification of the transceiver device configurations by enabling modification of the at least one of the channel identifiers of one or more of the transceiver device configurations (paragraph [0089]).



With respect to claims 3, 9, and 15, Chow discloses the computer-implemented method of claims 2, 8, and 14, further comprising: enabling via the user interface, addition of a new channel configuration, wherein at least one URL of the new channel configuration is provided via the user interface (paragraph [0112], lines 1-10, add, change, remove and interject content via the UCM).

With respect to claims 4, 10, and 16, Chow discloses the computer-implemented method of claims 1, 7, and 13, wherein at least one of the transceiver device configurations comprise a group of two or more transceiver devices, and the group is associated with the at least one of the channel identifiers identifying the respective one or more channel configurations (paragraph [0073], lines 1-4).

With respect to claims 5, 11, and 17, Chow discloses the computer-implemented method of claims 1, 7, and 13, wherein the plurality of transceiver devices access content via URLs and convert the content to a format compatible with the respective display (paragraph [0064], lines 37-41).

With respect to claims 6, 12, and 18, Chow discloses the computer-implemented method of claims 5, 11, and 17, wherein the plurality of transceiver devices access content via URLs and convert the content to a video format (paragraph [0064], lines 37-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brodigan	Patent no.	6,530,086
Sie		Pat. Pub.	2004/0030599
Lyren		Pat. Pub.	2014/0330649
Casagrande	Patent no.	8,856,853
Avedissian	Pat. Pub.	2014/0150029
Gandhi		Pat. Pub.	2014/0052534
Chow		Pat. Pub.	2015/0294377
Holland		Pat. Pub.	2012/0011550
Moriya		Pat. Pub.	2010/0313214
Philyaw		Patent no.	6,961,555
Camporeale	Pat. Pub.	2004/0073484
Liu		Pat. Pub.	2015/0046269
Rycyna		Pat. Pub.	2014/0149221

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/6/22
/BLAKE J RUBIN/Examiner, Art Unit 2457